NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1141-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

WILLIAM B. WOODS,

     Defendant-Appellant.
_______________________

                   Submitted May 10, 2021 – Decided May 26, 2021

                   Before Judges Fasciale and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Burlington County, Indictment No. 18-05-
                   0604.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Michael Denny, Assistant Deputy Public
                   Defender, of counsel and on the briefs).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Steven A. Yomtov, Deputy Attorney
                   General, of counsel and on the brief).

PER CURIAM
      Defendant William B. Woods appeals from an October 25, 2019 judgment

of conviction after pleading guilty to unlawful possession of a weapon, focusing

his argument on the November 1, 2018 order denying his motion to suppress

evidence. We affirm.

      The facts are based on the testimony adduced during the October 30, 2018

suppression hearing. The judge considered the testimony of Patrolmen Joshua

J. Treusch and Michael Hampton of the Mount Laurel Police Department. In

addition, the judge viewed the DVD footage from the officers' body-worn

cameras (BWCs).

      On February 17, 2018, Patrolman Treusch was dispatched to the Red Roof

Inn after several hotel guests reported a domestic violence incident in Room

233. One of the guests told a hotel employee about a fight between a man and

a woman, reporting the man "was like walking in the room and wouldn't let her

out and hurting her like." Another guest reported "that a female was being held

against her will and that the male had threatened her life." The hotel manager

told the patrolman that "the lady in 233 call[ed her and said] that's me and my

baby's daddy out there but we're not really fighting."

      Treusch called for backup and waited outside the hotel for other officers

to arrive. Due to the report of a domestic violence incident, Treusch was


                                                                          A-1141-19
                                        2
required to investigate to ensure "the safety and well-being of all individuals

inside of the room."

        Patrolmen Hampton and Levy arrived about five minutes later.          The

officers proceeded to Room 233, and Treusch knocked on the door several times,

announcing "Mount Laurel Police."        When no one answered the door, the

officers obtained a master key from the hotel staff in order to enter the room and

confirm the female occupant was "okay."

        After opening the door and entering the room, the officers saw a dog lying

on the bed next to a silver, snub-nose .38 revolver with a wooden handle. The

officers removed the gun and checked the room, searching for occupants who

might be injured or endangered. Except for the dog, the room was empty. While

checking the room, the officers detected a strong odor of marijuana and saw a

safe on the floor with the door ajar.1

        Shortly after the police entered Room 233, the female occupant arrived.

Treusch asked her about the male occupant. The woman said that was her

boyfriend, and he left the hotel to return home. The female occupant gave the

officers a false name and date of birth for her boyfriend.




1
    Inside the safe, the officers found marijuana and money.
                                                                            A-1141-19
                                         3
      Treusch asked the female occupant if she was okay. She replied, "I'm

perfectly fine." She further told the officer the couple was fighting but "we was

just playing so."

      While the female occupant was speaking to the officers, defendant

returned to Room 233 and yelled out, "Babe, babe, come on, tell them we were

playing." Defendant gave Patrolman Treusch a false first name and incorrect

date of birth. The officers detained defendant and explained why he was being

detained. Defendant then yelled, "Yo officer, everything's mine, everything.

Whatever's there is mine. Whatever's in there – she don't got nothing to do with

nothing, officer . . . She don't got nothing to do with it. It's mine, it's mine."

      The officers frisked defendant. Defendant asked if their BWCs were

activated, and the officers confirmed the cameras were recording. Defendant

then gave the officers his true name and date of birth. After checking the serial

number on the gun found in Room 233, the officers learned the gun had been

stolen.

      After his arrest, defendant was charged with second-degree possession of

a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a)(1); second-degree

unlawful possession of a weapon, N.J.S.A. 2C:39-5(b)(1); second-degree

possession of a weapon during the course of committing a drug offense, N.J.S.A.


                                                                               A-1141-19
                                          4
2C:39-4.1(a); third-degree receiving stolen property, N.J.S.A. 2C:20-7(a); third-

degree   hindering    apprehension,    N.J.S.A.   2C:29-3(b)(4);       third-degree

distribution of a controlled dangerous substance, N.J.S.A. 2C:35-5(a)(1) and

N.J.S.A. 2C:35-5(b)(11); fourth-degree possession of marijuana, N.J.S.A.

2C:35-10(a)(3); and second-degree certain persons not to possess a weapon,

N.J.S.A. 2C:39-7(b)(1). Defendant pleaded not guilty to the charges.

      Prior to trial, defendant moved to suppress the physical evidence seized

from Room 233 the night of the incident. The judge conducted an evidentiary

hearing and heard the arguments of counsel on October 30, 2018. At the

conclusion of the testimony, and after reviewing the footage from the officers'

BWCs, the judge denied the suppression motion. The judge found the testimony

of Patrolmen Treusch and Hampton credible and they testified "consistently."

He noted "the testimony [wa]s also supported by the body cam footage that was

marked as S-2 and S-3 in evidence and displayed during the course of [the]

proceeding."   The judge explained he found the officers' "testimony to be

credible and that it's corroborated by the body worn cameras."

      The judge concluded:

            I find in this particular case that the police, that the
            State have met their burden of showing that [there] was
            a basis for the emergency aid and/or community
            caretaking doctrine. The court finds that the actions of

                                                                             A-1141-19
                                       5
           Patrolman Treusch and Patrolman Hampton were
           entirely reasonable in light of all of the facts and
           circumstances presented to them. They c[a]me to a call
           of domestic violence. They are told that there are
           several complaints from guests on the second floor that
           a female (1) is being held against her wishes and (2)
           that there was a threat to kill the female.

           Based on that information alone it would be reasonable
           for the officers to go to the room to investigate. . . .

           Now there is a call from the [female occupant of Room
           233] saying we were just playing. The officers as well
           as the hotel manager are not required to accept a call
           from the victim, alleged victim of domestic violence,
           that there is no domestic violence. It is entirely
           common, reasonable and understood generally that
           victims of domestic violence at times will deny that
           they've been abused. . . .

           In any event, the officers had no way of verifying that
           and so their investigation into the room was entirely
           justified.

                 ....

           The critical issue for the court is whether or not – and
           the parties acknowledge the issue – is whether or not
           the entry into the room was permissible. The court
           finds it was entirely permissible for the reasons stated.

     After the judge's denial of the motion to suppress the physical evidence

seized from Room 233, defendant entered into a negotiated agreement with the

State wherein he pleaded guilty to second-degree unlawful possession of a

weapon. At the plea hearing on July 15, 2019, the judge accepted the plea as

                                                                       A-1141-19
                                      6
negotiated, including defendant's reservation of the right to appeal the denial of

his motion to suppress the weapon. On October 25, 2019, the judge sentenced

defendant in accordance with the terms of the plea agreement to a term of five

years in prison with a forty-two-month period of parole ineligibility under the

Graves Act. The remaining charges were dismissed.

      On appeal, defendant raises the following argument:

            THE SEARCH OF THE HOTEL ROOM WAS AN
            UNCONSTITUTIONAL WARRANTLESS SEARCH,
            AND THE TRIAL COURT'S CONCLUSION THAT
            THE POLICE ENTRY WAS WARRANTED UNDER
            THE EMERGENCY AID OR COMMUNITY
            CARETAKING DOCTRINE WAS ERROR.

      In our review of the grant or denial of a motion to suppress, we "must

defer" to the motion judge's factual findings "so long as those findings are

supported by sufficient evidence in the record." State v. Dunbar, 229 N.J. 521,

538 (2017) (quoting State v. Hubbard, 222 N.J. 249, 262 (2015)). We ordinarily

defer to those findings because they "are substantially influenced by [the

judge's] opportunity to hear and see the witnesses and to have the 'feel' of the

case, which a reviewing court cannot enjoy." State v. Lamb, 218 N.J. 300, 313

(2014) (quoting State v. Elders, 192 N.J. 224, 244 (2007)). We will disregard

those findings only when a trial judge's findings of fact are "so clearly mistaken

that the interests of justice demand intervention and correction."       State v.

                                                                            A-1141-19
                                        7
Hagans, 233 N.J. 30, 37-38 (2018) (quoting State v. Gamble, 218 N.J. 412, 425

(2014)). We review a motion judge's legal conclusions de novo. Dunbar, 229

N.J. at 538.

      "Both the United States Constitution and the New Jersey Constitution

guarantee an individual's right to be secure against unreasonable searches or

seizures." State v. Minitee, 210 N.J. 307, 318 (2012). The State has the burden

of proving by a preponderance of the evidence that warrantless searches and

seizures are "justified by one of the 'well-delineated exceptions' to the warrant

requirement." State v. Shaw, 213 N.J. 398, 409 (2012) (quoting State v. Frankel,

179 N.J. 586, 598 (2004)).

      The State argued the emergency aid and community caretaker exceptions

to the search warrant requirement applied in this case based on reports of a

domestic violence incident involving a female occupant in Room 233. When

exigent circumstances are present, "[p]olice officers serving in a community -

caretaking role are empowered to make a warrantless entry into a home under

the emergency-aid exception to the warrant requirement." State v. Vargas, 213

N.J. 301, 323 (2013).      The emergency aid doctrine "is derived from the

commonsense understanding that exigent circumstances may require public

safety officials, such as the police, . . . to enter a dwelling without a warrant for


                                                                               A-1141-19
                                         8
the purpose of protecting or preserving life, or preventing serious injury." State

v. Hathaway, 222 N.J. 453, 469 (2015) (emphasis omitted) (quoting Frankel,

179 N.J. at 598). Under the emergency-aid exception, the State must show "(1)

the officer had an objectively reasonable basis to believe that an emergency

require[d] that he [or she] provide immediate assistance to protect or preserve

life, or to prevent serious injury and (2) there was a reasonable nexus between

the emergency and the area or places to be searched.'" Id. at 470 (first alteration

in original) (quoting State v. Edmonds, 211 N.J. 117, 132 (2012)).

      "The emergency-aid doctrine . . . must be 'limited to the reasons and

objectives that prompted' the need for immediate action." Edmonds, 211 N.J. at

134 (quoting Frankel, 179 N.J. at 599). "If, however, contraband is 'observed in

plain view by a public safety official who is lawfully on the premises and is not

exceeding the scope of the search,' that evidence will be admissible." Hathaway,

222 N.J. at 470 (quoting Frankel, 179 N.J. at 599-600).

      Here, the officers were dispatched to the hotel based on reports from other

hotel guests of a domestic violence incident in Room 233. Based on those

reports and the failure of anyone to answer the door when the police knocked

and announced their presence, the officers were unable to ascertain whether

there was someone inside Room 233 who required immediate emergency


                                                                             A-1141-19
                                        9
assistance. Police officers need not "stand by in the face of imminent danger

and delay potential life-saving measures while critical and precious time is

expended obtaining a warrant." Frankel, 179 N.J. at 599.

      The community caretaking function also justified the officers' entry into

Room 233. See State v. Bogan, 200 N.J. 61, 73 (2009) (holding "police officers

perform a wide range of social services, such as aiding those in danger of harm,

preserving property, and 'creat[ing] and maintain[ing] a feeling of security in

the community.)'" In Vargas, our Supreme Court held "[p]olice officers serving

in a community-caretaking role are empowered to make a warrantless entry into

a home under the emergency-aid exception to the warrant requirement." 213

N.J. at 323.

      While there are similarities between the emergency aid and community

caretaking exceptions, the two exceptions are doctrinally separate and distinct.

State v. Witczak, 421 N.J. Super. 180, 192 (App. Div. 2011). "The community-

caretaker exception asks whether the police are 'engaged in "functions, [which

are] totally divorced from detection, investigation, or acquisition of evidence

relating to the violation of a statute."'" Id. at 192 (quoting State v. Navarro, 310

N.J. Super. 104, 109 (App. Div. 1998)). The emergency aid exception focuses

on an objectively reasonable belief an emergency exists and there is a reasonable


                                                                              A-1141-19
                                        10
nexus between the emergency and the area to be searched. Hathaway, 222 N.J.

at 470.

      Here, the officers were engaged in their function as community caretakers,

investigating whether someone occupying Room 233 was in immediate danger,

requiring emergency aid. In addition, under the emergency aid exception, the

officers' conduct was objectively reasonable based on multiple reports from

other hotel guests that a woman was being threatened and held against her will

in the hotel room. Once the officers entered the room searching for someone

who may have required immediate assistance, the officers conducted a limited

search of the room. Based on their limited search, the officers found an open

safe on the hotel room's floor, containing marijuana and cash, and a gun lying

on the bed. Having reviewed the record, we are satisfied the judge did not abuse

his discretion in determining the community caretaking doctrine and emergency

aid exception applied under these circumstances, justifying the warrantless

search of the hotel room. Thus, the judge properly denied defendant's motion to

suppress.

      Affirmed.




                                                                          A-1141-19
                                      11